DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking system for tracking..” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the “tracking system” has been interpreted as corresponding to an EM field generator with tracking sensors as set forth in paragraph [0019] of the instant PG-Pub 2022/0346757, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 9, the limitation “said images” is recited.  It is unclear as to whether the “said images” is referring to the acquired images as set forth in line 3 of the claim or referring to the “set of images” set forth in line 6 of the claim.  For examination purposes, Examiner assumes the former.  Claims 16 and 17 are similarly rejected. 
With regards to claim 1, in the last line, the limitation “an existing member or the set”.  This renders the scope of the claim indefinite as it is unclear as to what group the “existing member” belongs to and/or what data corresponds to the “member”.  For examination purposes, Examiner assumes Applicant meant to set forth – an existing member of the set of images---.
With regards to claim 3, in line 3, the claims set forth “said change”.  It is unclear as to which one of the instances of said “changing” is being referred to (i.e. note that claim 1 sets forth that the “changing” occurs repeatedly, and therefore there is more than one “change”).  
With regards to claim 4, in line 1, the limitation “said change adding, to said set…” is recited.  However, claim 1, in the last line, sets forth that said changing includes replacing an existing member.  It is unclear as to whether Applicant is attempting to distinguish “adding” to be different than “replacing” in said set, and if it is considered that “adding” is different from “replacing” in said set, it is unclear as to whether the scope of the claim requires that said changing includes both replacing and adding to the set, or that one or the other is performed, thus rendering the scope of the claim to be indefinite.  
With regards to claim 10, it is unclear as to what is meant by “an iteration, in accordance with said registering, registering the images currently in said said…”.  Did Applicant mean that –during an iteration of said registering, the images currently in said set are registered to said image having higher dimensionality ---?
With regards to claim 11, in line 2, it is unclear as to whether the recited “members” of said set is referring to images of said set or referring to a different aspect/element of the set.  For examination purposes, Examiner assumes the former.  
In claim 11, in line 3, it is unclear as to what element the term “that” is referring to.  For examination purposes, Examiner assumes that the Applicant is referring to the reconstruction that is not needed.
With regards to claim 15, in line 1, the limitation “The device…configured for determining…” is recited, which renders the claim indefinite as it is unclear as to which structural element of the device performs the function (i.e. does the image acquisition processor, image selection processor, or image co-registration processor, individually, or combined, perform the function?).  
With regards to claim 17, in lines 2-4, a processor is recited for performing a plurality of acts, among said plurality there being the acts of “emitting energy…”.  This renders the claim indefinite as it is unclear as to how a processor/computer can “emit energy” as claimed.  For examination purposes, it is assumed that the processor can control an imaging probe to emit energy.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
With regards to claim 17, the broadest reasonable interpretation of the phrase “A computer readable medium" includes non-transitory embodiments, such as memory elements (ROM, RAM) and memory media (CDs) as well as transitory embodiments, such as carrier waves encoded with the computer program steps.  However, transitory forms of signals are not statutory (In re Nuijten, 84 USPQ2d 1495).  A claim that covers both statutory and non-statutory embodiments embraces subject matter that is improperly directed to non-statutory subject matter.  The Examiner suggests amending the “computer readable medium" limitation to include the term "non-transitory" in order for the claims to be statutory subject matter, as long as the specification supports a non-transitory embodiment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al. (US Pub No. 2016/0113632), as evidenced by Solberg et al. (“Freehand 3D Ultrasound Reconstruction Algorithms – A Review”, July 2007) in view of Eggers et al. (US Pub No. 2016/0100821).
With regards to claims 1, 16 and 17, Ribes et al. disclose an image co-registration method, computer readable medium embodying a program, and a device comprising:
an imaging probe (107, 103) configured for emitting energy, and responsively and dynamically acquiring images, each acquired image having a given dimensionality (i.e. 2D) (paragraph [0088]-[0089]; Figure 1);
an image selection processor configured for selecting, repeatedly, and dynamically with said acquiring, from among the acquired images and, as a result of said selecting, changing, repeatedly, and dynamically, membership in a set of images of said dimensionality (paragraphs [0097]-[0105], [0108], referring to image quality checking an acquired (current) US image, and if no artifacts are present, etc., the acquired image is selected to be compounded into the 3D US volume, wherein the 3D US volume comprises of a compounded set of 2D images; Figure 5); and 
an image co-registration processor configured for, synchronously with each change, dynamically and iteratively registering said set to an image (i.e. “pre-acquired 3D image 305”) having a dimensionality (i.e. 3D) higher than said given dimensionality (paragraphs [0097], [0127], [0136], referring to aligning/registering the generated 3D model (403) (i.e. “set” of 2D compounded images) with the pre-acquired 3D image (305) so as to display the current level of progress of the 3D model generation, particularly with respect to dynamically refreshed information content),
wherein said changing includes replacing an existing member of the set (Abstract, paragraph [0103], wherein the method of image compounding includes pixel nearest-neighbor (PNN), voxel nearest-neighbor (VNN), etc., which “are described in literature [12]”, which corresponds to Solberg et al.; As evidenced by Solberg et al. (see Abstract; pg. 992, right column, 3rd-4th full paragraphs, Table 1 of Solberg et al.), the compounding algorithms, such as VNN, includes assigning each voxel with the value of one pixel, such as by traversing “each pixel in the target 2D slice and inserts the value of the nearest pixel in the input images”, wherein the insertion/assignment of the value of the nearest pixel in the target 2D slice of the set of 2D images corresponds to replacing an existing member (i.e. target 2D slice) of the set with information from the input 2D image). 
However, Ribes et al. do not disclose that said image selection processor is further configured for calculating a measure of spatial proximity between a currently acquired one of said images and an image in said set, said selecting being based on the calculated measure.
Eggers et al. disclose enabling and assuring the completeness of an ultrasound diagnostic scan of target tissue, in terms of area covered and resolution of the relative spacing of the images within that area covered (paragraphs [0058], [0065], [0069]).  A controller can determine a scan-to-scan spacing (i.e. measure of spatial proximity) between images and determine whether the scan-to-scan spacing exceeds a maximum distance (paragraph [0069]).  If the distance between pixels in the scans exceeds an acceptable spacing/distance then the user may be prompted during the process/procedure to rescan a region (paragraph [0189], note that a “rescan” of a region would mean that the previous scan is not selected).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the image selection processor of Ribes et al. be further configured for calculating a measure of spatial proximity between a currently acquired one of said images and an image in said set, said selecting being based on the calculated measure, as taught by Eggers et al., in order to enable and assure the completeness of an ultrasound diagnostic scan of target tissue (paragraphs [0058], [0065], [0069]).
With regards to claim 2, Ribes et al. disclose that their device further comprises a tracking system (102) for tracking a location, and orientation, of said probe (paragraph [0089], [0092]; Figures 3-4), said registering being specialized for said acquiring with said probe being dynamically, during said acquiring, any one or more of angulated, rotated and translated (paragraphs [0125]-[0127]). Note that “tracking system” has been interpreted as corresponding to an EM field generator with tracking sensors and equivalents thereof, as set forth in paragraph [0020] of the corresponding instant PG-Pub.
	With regards to claim 3, Ribes et al. disclose that said selecting comprises deciding whether or not to include, in said set, a current one of said acquired images, the iterations of said registering being correspondingly responsive to instances of said change (paragraphs [0099], [0108], note that the image quality check algorithm runs on a “current” acquired US image; paragraphs [0097], [0136], note that the generated 3D model (i.e. “set” of 2D compounded images)is aligned/registered to the pre-acquired 3D image so as to display the “current” level of progress of the 3D model generation, and therefore the iterations of registering/alighing correspond respond to each instance of change/update of the 3D model; Figure 5).
	With regards to claim 4, Ribes et al. disclose that said change adding, to said set, said current one of said images (paragraphs [0097]-[0105], [0108], referring to image quality checking an acquired (current) US image, and if no artifacts are present, etc., the acquired image is selected to be compounded [and thus added] into the 3D US volume, wherein the 3D US volume comprises of a compounded set of 2D images; Figure 5).
With regards to claim 5, Ribes et al. disclose that said selecting comprises examining, continuously with said acquiring, said acquired images (paragraphs [0099], [0108], Figure 5A, note that the image quality check is repeated during the image acquisition).
With regards to claim 6, Ribes et al. disclose that the acquired images being of an imaging modality (i.e. 2D US images) different from that of said image (i.e. CT or MR pre-acquired 3D image) having a dimensionality (i.e. 3D dimensionality) higher than said given dimensionality (i.e. 2D dimensionality) (paragraphs [0085], [0097]).
With regards to claim 7, Ribes et al. disclose that said given dimenionality is two (paragraph [0097], referring to the individual acquired current US images being 2D).
With regards to claim 8, Ribes et al. disclose that said selecting comprises selecting ultrasound image frames from among acquired ultrasound images frames (paragraphs [0097], [0099], Figure 5A).
With regards to claim 9, Ribes et al. disclose that said acquired images being acquired from different locations within an object subject to examination via said acquiring (paragraph [0027], referring to the ultrasound probe being moved over the object, and as such, the acquired images are acquired from different locations).
	With regards to claim 10, Ribes et al. disclose that in an iteration, in accordance with said registering, registering the images currently in said set to said image having higher dimensionality (paragraphs [0097], [0127], [0136], referring to aligning/registering the generated 3D model (403) (i.e. “set” of 2D compounded images) with the pre-acquired 3D image (305) so as to display the current level of progress of the 3D model generation, particularly with respect to dynamically refreshed information content).
With regards to claim 12, Ribes et al. disclose that said registering is subject to cardinality of said set being high enough to meet a predetermined cardinality threshold (paragraph [0027]-[0028], [0063], [0109], referring to said acquiring of US images being ended once said quality measure has reached a pre-defined level, wherein said quality measure can be the number of 2D ultrasound images scanned).
With regards to claim 13, Ribes et al. disclose that their device is configured for repeatedly, automatically and without need for user intervention, providing user feedback dynamically in synchrony with, and based on results of, the iterative registering as the registration evolves during said acquiring (paragraphs [0097], [0100]-[0101], [0105], [0136], referring to providing the visual feedback and the display of the image content, results of registration, etc.).   
With regards to claim 14, Ribes et al. disclose that their device further comprises a user interface (101) configured for receiving a user instruction specialized for halting said registering (paragraphs [0075], [0088]-[0089], [0093], [0097], [0100], [0109]-[0110]; Figure 1).  
With regards to claim 15, Ribes et al. disclose that their device is configured for determining whether or not a predetermined image-to-image registration completion criterion is met and for automatically and without need for intervention, halting said registration responsive to said determining that said criterion is met (paragraph [0109]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al., as evidenced by Solberg et al., in view of Eggers et al. (US Pub No. 2016/0100821), as applied to claim 1 above, and further in view of Kruecker et al. (US Pub No. 2010/0208963).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1. However, they do not specifically disclose that said registering is initialized by individual transformations of members of said set, but without need for reconstruction, of said set into an image of dimensionality higher than said given dimensionality, that derives, from said set, additional pixels external to said members.  
Kruecker et al. disclose a method for fusing real-time 2D ultrasound images with 3D pre-acquired images, such as 3D MR or CT images, wherein 2D real-time image coordinates are transformed to the 3D coordinate system of the pre-acquired image using the Iterative Closest Point (ICP) Algorithm (paragraphs [0027]-[0031], [0039]- [0042]; note that the registration is without need for reconstruction of the US images into an image dimensionally higher than 2D).  Their method provides rapid registration, wherein the execution of the registration is fast enough to be performed during normal ultrasound examination, thus not prolonging patient discomfort potentially caused by the imaging (paragraph [0031]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the registering of the above combined references be initialized by individual transformations of members of said set, but without need for reconstruction, of said set into an image of dimensionality higher than said given dimensionality, that derives, from said set, additional pixels external to said members, as taught by Krueker et al., in order to provide rapid registration and thereby not prolong patient discomfort (paragraph [0031]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14 and 16-20 of U.S. Patent No. 11,419,583. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16-17 of the instant application is generic to all that is recited in claims 1, 14 and 19-20 of the Patent.  That is, claims 1, 14 and 19-20 of the Patent falls entirely within the scope of instant claims 1 and 16-17, or in other words, instant claims 1 and 16-17 are anticipated by claims 1, 14 and 19-20 of the Patent.  Specifically, because claims 1, 14 and 19-20 of the Patent claims the same steps and structure (i.e.  an imaging probe, an image selection processor, said image selection processor being further configured for calculating a measure of spatial proximity [see claim 14 of Patent], an image co-registration processor, etc.) as claimed in instant claims 1 and 16-17, the method/system of instant claims 1 and 16-17 are anticipated by claims 1, 14 and 19-20 of the Patent.
With regards to instant claim 2, claim 2 of the Patent sets forth the same limitations.
With regards to instant claim 3, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 4, claim 1 of the Patent sets forth the same limitations (i.e. referring to said changing includes “replacing”, which would comprise of adding at one instance the current one of said images).
With regards to instant claim 5, claim 3 of the Patent sets forth the same limitations.
With regards to instant claim 6, claim 4 of the Patent sets forth the same limitations.
With regards to instant claim 7, claim 5 of the Patent sets forth the same limitations.
With regards to instant claim 8, claim 6 of the Patent sets forth the same limitations.
With regards to instant claim 9, claim 7 of the Patent sets forth the same limitations.
With regards to instant claim 10, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 11, claim 8 of the Patent sets forth the same limitations.
With regards to instant claim 12, claim 9 of the Patent sets forth the same limitations.
With regards to instant claim 13, claim 16 of the Patent sets forth the same limitations.
With regards to instant claim 14, claim 17 of the Patent sets forth the same limitations.
With regards to instant claim 15, claim 18 of the Patent sets forth the same limitations.
With regards to instant claim 16, claim 19 of the Patent sets forth the same limitations.
With regards to instant claim 17, claim 20 of the Patent sets forth the same limitations.

Conclusion
This is a continuation of applicant's earlier Application No. 15/310,925.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793